Citation Nr: 0027660	
Decision Date: 10/19/00    Archive Date: 10/26/00

DOCKET NO.  97-27 183	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for chloracne, claimed 
as secondary to exposure to Agent Orange.

2.  Entitlement to service connection for post traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

Michael F. Bradican, Counsel



INTRODUCTION

The veteran served on active duty from March 1968 to January 
1970.

This case arises before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of April 1997, from 
the San Juan, Puerto Rico, Regional Office (RO) of the 
Department of Veterans Affairs (VA).


FINDINGS OF FACT

1.  No final diagnosis has been entered regarding the 
veteran's current skin disorder.

2.  No diagnosis of chloracne was entered during active 
service or within one year following separation from active 
service.

3.  Chloracne, or other acneform disease consistent with 
chloracne; Hodgkin's disease; multiple myeloma; non-Hodgkin's 
lymphoma; acute and subacute peripheral neuropathy; porphyria 
cutanea tarda; prostate cancer; respiratory cancer; and soft- 
tissue sarcoma are not currently shown.


CONCLUSION OF LAW

A claim for service connection for disability due to 
herbicidal exposure is not well grounded.  38 U.S.C.A. § 5107 
(a) (1991); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The law provides that "a person who submits a claim for 
benefits under a law administered by the Secretary shall have 
the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded."  38 U.S.C.A. § 5107(a) (West 1991).  In order 
to establish a "well grounded" claim for service connection 
for a particular disability, the veteran needs to provide 
evidence relevant to the requirements for service connection 
and of sufficient weight to make the claim plausible or 
meritorious on its own and capable of substantiation.  Franko 
v. Brown, 4 Vet. App. 502, 505 (1993); Tirpak v. Derwinski, 2 
Vet. App. 609, 610-611 (1992); Murphy v. Derwinski, 1 Vet. 
App. 78, 81 (1990).

The Board notes that service connection may be established 
for a current disability that has not been clearly shown in 
service where there is a current disability and a 
relationship or connection between that disability and a 
disease contracted or an injury sustained during service is 
shown.  38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303 
(1999); Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); 
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).

The Board concludes that medical evidence is needed to lend 
plausible support for the issues presented by this case 
because they involve questions of medical fact requiring 
medical knowledge or training for their resolution.  Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995); see also Layno v. 
Brown, 6 Vet. App. 465, 470 (1994); Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1992).

The veteran contends that he has a skin condition, that he 
attributes to herbicide exposure while serving on active duty 
in Southeast Asia during the Vietnam Conflict.  After a 
review of the evidence the Board finds that he has failed to 
submit a well-grounded claim.  Accordingly, his claim for 
service connection for disability due to herbicide exposure 
fails.

A veteran who served in the Republic of Vietnam during the 
period beginning on January 9, 1962, and ending on May 7, 
1975 and who currently has one or more certain prescribed 
chronic diseases, shall be presumed to have been exposed 
during service to an herbicide agent, unless there is 
affirmative evidence to establish that he was not exposed to 
an herbicide agent during such service.  38 C.F.R. § 3.307 
(a)(6)(iii) (1999).  The diseases that are afforded 
presumption due to herbicide exposure are chloracne, or other 
acneform disease consistent with chloracne; Hodgkin's 
disease; multiple myeloma; non-Hodgkin's lymphoma; acute and 
subacute peripheral neuropathy; porphyria cutanea tarda; 
prostate cancer; respiratory cancer; and soft-tissue sarcoma.  
38 C.F.R. § 3.309 (e) (1999).  These prescribed diseases must 
become manifest to a compensable degree at any time after 
service, except that chloracne or other acneform disease 
consistent with chloracne, porphyria cutanea tarda, and acute 
and subacute peripheral neuropathy must become manifest to a 
compensable degree within one year after the last date of 
exposure to herbicide agents during active service, and 
respiratory cancers must become manifest to a compensable 
level within 30 years after the last date of exposure to 
herbicide agents during active service.  38 C.F.R. § 3.307 
(a)(6)(ii) (1999).

The veteran's DD 214, Certificate of Discharge, indicates 
that he served on active duty in Southeast Asia during the 
Vietnam Conflict.  Accordingly, under the regulations if (1) 
he currently has a disability or disabilities set forth under 
§ 3.309 (e); and (2) such disability became manifested to a 
compensable degree within the period of time set forth under 
§ 3.07 (a)(6)(ii), inservice occurrence of his disability is 
presumed.

As set forth above, a well-grounded claim for service 
connection for disability due to exposure to herbicide 
agents, to include Agent Orange, under a presumptive basis, 
requires clinical evidence of one or more of the following 
chronic disabilities: chloracne, or other acneform disease 
consistent with chloracne; Hodgkin's disease; multiple 
myeloma; non-Hodgkin's lymphoma; acute and subacute 
peripheral neuropathy; porphyria cutanea tarda; prostate 
cancer; respiratory cancer; and soft-tissue sarcoma.

A review of the evidence does not show that the veteran has 
any of the disabilities for which presumptive service 
connection may be applied.  Accordingly, the veteran's claim 
for service connection for disability resulting from exposure 
to Agent Orange fails.

Correctional Health Services records, dated in February and 
March 1996, show the veteran evaluated for a two month 
history of erythematous lesions on his face, scalp and neck 
which he related to Agent Orange.  The diagnosis given in 
February 1996 was rule-out common acne, in March 1996 it was 
rule-out facial acne.  No final diagnosis was entered.  A 
March 1997 VA examination report shows no indication of 
chloracne.  

While the evidence shows that the veteran has a skin 
condition this condition is not a disability for which the 
presumption provisions apply.  38 C.F.R. § 3.309 (1999).  The 
Board notes that the veteran, while entirely competent to 
report his symptoms both current and past, has presented no 
clinical evidence or medical opinion that would establish a 
link between his current dermatitis and exposure to Agent 
Orange.  In the absence of evidence indicating that the 
veteran has the medical knowledge or training requisite for 
the rendering of clinical opinions, the Board must find that 
his contentions with regard to the etiology of any current 
skin disability to be of no probative value.  See Moray v. 
Brown, 5 Vet. App. 211 (1993); see also Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).

Since, as previously discussed, presumptive service 
connection due to exposure to herbicidal agents cannot be 
granted for a disease or disability that is not listed under 
the regulations, the Board must find that the veteran has not 
submitted evidence sufficient to justify a belief by a fair 
and impartial individual at this time that service connection 
for disability, to include a skin condition, attributed to 
Agent Orange exposure could be granted, as is required under 
the provisions of 38 U.S.C.A. § 5107(a) (West 1991).  See 
also Tirpak v. Derwinski, 2 Vet. App. 609, 610-11 (1992).  
Accordingly, the Board finds that the veteran's claim with 
respect to service connection for disability due to exposure 
to Agent Orange is not well grounded and is therefore denied, 
in accordance with the Court's decision in Edenfield v. 
Brown, 8 Vet. App. 384 (1995).

The Board also notes that the Court has held that, when a 
claimant fails to submit a well-grounded claim under 38 
U.S.C.A. § 5107(a) (West 1991), VA has a duty under 38 
U.S.C.A. § 5103(a) (West 1991) to advise the claimant of the 
evidence required to complete his application, in 
circumstances in which the claimant has referenced other 
known and existing evidence.  Robinette v. Brown, 8 Vet. App. 
69 (1995); see also Epps v. Brown, 9 Vet. App. 341 (1996) and 
McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 1997) (per 
curiam).  The Board also notes that its duty to assist the 
veteran in the development of his claim, as stipulated in 38 
U.S.C.A. § 5107(a) (West 1991), does not arise until a claim 
is shown to be well grounded.  There is no indication in the 
claims folder, nor has the veteran alleged, that any 
additional evidence exists to support a diagnosis of 
chloracne, or other acneform disease consistent with 
chloracne; Hodgkin's disease; multiple myeloma; non-Hodgkin's 
lymphoma; acute and subacute peripheral neuropathy; porphyria 
cutanea tarda; prostate cancer; respiratory cancer; and soft- 
tissue sarcoma.  The Board must also point out that the 
veteran is free to submit new and material evidence, and 
reopen his claim for service connection for disability due to 
exposure to herbicide agents, at any time.


ORDER

Service connection for disability due to exposure to 
herbicides, to include Agent Orange, is denied.


REMAND

With respect to the veteran's claim for service connection 
for PTSD, the Board finds that further action is required.  
Specifically, the Board notes that the veteran, in a June 
1996 statement submitted on VAF 21-4138, indicated that he 
was treated in a group PTSD session at the Vet Center at 
Condo Contro Medico.  A review of the claims folder reveals 
that VA records pertaining to this treatment do not appear to 
be associated with the claims folder.  The procurement of 
such pertinent medical reports is required.  Where VA has 
constructive and actual knowledge of the availability of 
pertinent reports in the possession of the VA, an attempt to 
obtain those reports must be made.  See Bell v. Derwinski, 2 
Vet. App. 611 (1992) (holding that documents which were not 
actually before the adjudicators but had been generated by VA 
employees or submitted to VA by claimant were, "in 
contemplation of law, before the Secretary and the Board and 
should be included in the record").  As records in the 
possession of the VA are deemed to be constructively of 
record, they must be obtained.  Id.

In order to fully assist the veteran in the development of 
his case and extend him every equitable consideration, this 
case is REMANDED for the following:

1.  The RO should have the veteran 
identify (names, addresses, dates) all 
sources of VA treatment or examination 
for an acquired psychiatric disorder, to 
include post- traumatic stress disorder, 
since his separation from service in 
January 1970.  The RO should then contact 
the sources and obtain copies of the 
related medical records.  This includes, 
but is not limited to, the records of the 
Vet Center Condo Contro Medico.

2.  Following completion of the above, 
the RO should review the claim for 
service connection for PTSD.  If the 
claim remains denied, a supplemental 
statement of the case should be issued to 
the veteran, and he should be given an 
opportunity to respond.  Then, the case 
should be returned to the Board for 
further appellate review.

The Board wishes to express its gratitude in advance to the 
RO for its assistance in executing this remand.  The 
appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	M. W. GREENSTREET
	Veterans Law Judge
	Board of Veterans' Appeals



 



